In an action inter alia to set *791aside a conveyance of real estate, plaintiff appeals from an order of the Supreme Court, Orange County, dated August 29, 1975, which denied its motion for leave to amend its complaint. Order modified by adding thereto, after the word "denied”, the following: "except insofar as it pertains to the amendment of the first and third causes of action and to the addition of a sixth cause of action, and motion granted to that extent.” As so modified, order affirmed, without costs or disbursements (see Aetna Cas. & Sur. Co. v Hambly, 51 AD2d 790). There is no allegation that the subject property has been disposed of by the grantee and it appears that plaintiff would be fully compensated by the remedies prescribed in the Debtor and Creditor Law (see Vinlls Constr. Co. v Roreck, 67 Misc 2d 942, affd 43 AD2d 911, mot for lv to app dsmd in part and den in part 35 NY2d 715). The subject of punitive damages is a matter for the Judge’s charge at the trial, dependent upon the circumstances shown in the proof (cf. Knibbs v Wagner, 14 AD2d 987). Hopkins, Acting P. J., Margett, Damiani, Christ and Hawkins, JJ., concur.